Pezman, J. On February 2, 1966, claimant filed her petition for reimbursement for monies expended for nursing care and help, medical services and expenses from February 1, 1964 to January 1, 1966. Claimant seeks reimbursement in the sum of $6,581.64. Claimant was injured on February 2, 1936 in an accident arising out of and in the course of her employment as a Supervisor at the Illinois Soldiers’ and Sailors’ Children’s School at Normal, Illinois. The injury was serious, causing temporary blindness and general paralysis. The facts are fully detailed in the original case of Penwell vs. State of Illinois, 11 C.C.R. 365, in which an initial award was made, and at which time jurisdiction was retained to make successive awards in the future. Claimant has attached to her petition as Exhibit No. 1 a bill of particulars, which discloses the amounts expended from February 1, 1964 to January 1, 1966 to be as follows: 1. Nursing and practical help .................. $ 1,853.95 2. Room and board for nurses and practical help.... $ 1,223.25 3. Drugs and supplies ........................ $ 934.61 4. Physicians, hospital, and professional services .... $ 2,569.83 Total Expenses to January 1, 1966 ...................... $ 6,581.64 A joint motion of claimant and respondent was filed herein on February 15, 1966, asking the Court for leave to waive the filing of briefs and arguments therein. On February 21, 1966, an order was entered granting the prayer of said motion. Claimant’s petition clearly alleges that there has been no improvement in her physical condition since the last award, and that her condition requires constant care by physicians and practical nurses. Exhibit No. 2 attached to said petition contains receipts and vouchers for the monies detailed as having been spent in Exhibit No. 1. From an examination of the petition and the exhibits, as well as the file in this cause, the Court is of the opinion that the expenditure of such sums of money was necessary for the care of claimant. An award is, therefore, made to claimant in the amount of $6,581.64 for the period of time from February 1, 1964 to January 1, 1966. This Court reserves jurisdiction of this matter for further determination of claimant’s need for additional care.